Citation Nr: 9915618	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-34 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for disability of the 
right posterior chest.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1986 to 
June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for asthma; and 
denied service connection for low back strain, a left ovarian 
cyst, residuals of a pelvic fracture, right shoulder strain, 
and residuals of a fracture of the right middle finger.  The 
veteran subsequently moved to South Carolina and her file was 
transferred to the Columbia RO.  

At a personal hearing in July 1996, the veteran withdrew her 
appeal on the issues of entitlement to service connection for 
a left ovarian cyst, right shoulder strain, and residuals of 
a fracture of the right middle finger.  She also withdrew her 
appeal for entitlement to a compensable rating for asthma.  
In a subsequent decision, the hearing officer granted service 
connection for tenderness of the trapezius and latissimus 
dorsi of the right posterior chest (claimed as back and right 
shoulder strain) and assigned a noncompensable rating.  
Service connection for residuals of a pelvic fracture 
remained denied.

In May 1997, the Board remanded the case to the RO for 
additional development.  In January 1998, the Board denied 
service connection for residuals of a pelvic fracture and 
again remanded the issue of entitlement to a compensable 
rating for tenderness of the trapezius and latissimus dorsi 
of the right posterior chest (claimed as back and right 
shoulder strain).  The RO has accomplished the requested 
development and issued a supplemental statement of the case 
in August 1998.  The case has been returned to the Board for 
consideration of the issue.  


FINDING OF FACT

The veteran's disability of the right posterior chest is 
manifested by slight tenderness over the trapezius and 
latissimus dorsi, and rhomboiditis; no limitation of motion, 
including due to pain is demonstrated, and no functional 
impairment is shown.  


CONCLUSION OF LAW

A compensable rating for disability of the right posterior 
chest is not warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.52. 4.56, 4.71a, 4.73, Diagnostic Code 5302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records demonstrate that the veteran was seen 
for complaints of right shoulder pain in February 1994.  It 
was noted that she had an onset of the pain approximately 6-8 
weeks prior.  She took medication which helped.  She had full 
range of motion of the shoulder with some pain in the scapula 
area.  She was seen again in March 1994 and the assessment 
was right shoulder strain.  She completed physical therapy, 
which helped, in April 1994.  Additional therapy was 
prescribed.  

In July 1994, the veteran was scheduled for several VA 
examinations.  She failed to report.  She was subsequently 
scheduled for another examination in August 1994.  Again, she 
failed to report.  

On VA orthopedic examination in April 1996, the veteran 
reported that she did not have any problem with her hands or 
upper extremities.  She related that she pulled a muscle in 
her back approximately six months prior to her discharge from 
service.  Presently, the problem was worse with overexertion.  
On physical examination forward flexion of the spine was to 
90 degrees; extension was to 20 degrees; lateral bending to 
the right was to 40 degrees; lateral bending to the left was 
to 20 degrees; and rotation was to 30 degrees, bilaterally.  
There was no fixed deformity or postural abnormality, but 
there was tenderness over the trapezius and latissimus dorsi 
just underneath her shoulder blade on the right posterior 
chest.  There was no tenderness over the lumbar spine.  The 
impression was stigmata consistent with prior muscle pull of 
the trapezius and latissimus dorsi.  

At a personal hearing in July 1996, the veteran testified 
that she pulled a muscle in her upper back on the right side 
while she was carrying mail.  She completed physical therapy 
for the injury but it continued to bother her.  Presently, it 
hurt a little bit and she used topical medications to relieve 
the pain.  She reported that she was left handed.  

On June 1997 VA orthopedic examination, the veteran 
complained of back pain, primarily mid-thoracic.  
Occasionally, the pain radiated to her neck.  She had been 
diagnosed with a strain when she first injured the muscle; 
however it had failed to resolve.  She took over-the-counter 
medication on a regular basis.  Physical examination of the 
lumbar and cervical spine revealed no evidence of paraspinal 
atrophy or spasm.  Range of motion of the lumbar spine was 
forward flexion to 90 degrees; extension to 20 degrees; right 
and left rotation to 60 degrees; and right and left lateral 
bending to 50 degrees.  Range of motion of the cervical spine 
was forward flexion to 90 degrees; extension to 30 degrees; 
left and right rotation to 90 degrees; and right and left 
lateral bending to 50 degrees.  Physical examination of the 
shoulder revealed some painful rhomboiditis, particularly of 
the posterior aspect of the medial scapula.  It was worse 
with scapular adduction and was tender in the soft tissue 
aspects of the rhomboid musculature.  The examiner commented 
that he reviewed the veteran's claims file and concluded that 
her symptoms were most consistent with inflammation of the 
rhomboid tendons.  The diagnosis was rhomboiditis.  
In a February 1998 letter, the RO notified the veteran that 
her appeal had been remanded by the Board for further 
development.  She was advised that she was to be scheduled 
for an examination at the Columbia VAMC and would be notified 
of the date and time in a separate letter.  She was further 
advised to notify the hospital if she was unable to keep the 
appointment.  Finally, she was asked to submit information 
regarding current treatment of her condition, including the 
names and addresses of each health care provider.  She did 
not respond to this letter and no further evidence was 
obtained.  

In a letter from the Columbia VAMC, the veteran was advised 
that she was scheduled for an appointment at 10:00 a.m. on 
August 8, 1998.  The letter informed her that it was 
important for her to keep her original appointment, and she 
was provided a telephone number to call if she needed further 
information.  She did not report for the examination.  

In an April 1999 informal hearing presentation, the veteran's 
representative asserted that the veteran had not been given 
adequate notice of the need to submit evidence or argument on 
the issue presently before the Board in accordance with 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  He also 
asserted that there had been insufficient notice to the 
veteran of the consequences of failing to report for an 
examination under 38 C.F.R. § 3.65(b).  (The Board assumes 
that the representative was referring to 38 C.F.R. 
§ 3.655(b)).  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet.App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The conception of disability of a muscle or muscle group is 
based on the ability of the muscle to perform its full work 
and not solely on its ability to move a joint.  A muscle 
which can barely move its bony lever but which has no 
substantial excess of power or endurance to enable it to 
perform work by that movement is in effect a useless muscle 
for occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the disability 
in cases of muscle injuries unless all the movements are 
required to be made against varying resistance (for example, 
with gravity, against gravity, against moderate resistance, 
against strong resistance) and compared with the sound side.  
Comparative tests of endurance and of coordination are also 
needed.  Muscle injuries alone do not necessarily limit the 
movements of adjacent joints and these movements may be 
freely carried out by very weak muscles, or even by gravity 
alone without muscular participation as in extension of the 
elbow and in dropping the arm to the side.  38 C.F.R. § 4.51.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Codes that provide a rating 
solely on the basis of loss of range of motion must consider 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss of the joints due to pain, etc.).  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also, Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997) (38 C.F.R. § 4.40 does not 
require a separate rating for pain, but the impact of pain 
must be considered in making a rating determination).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  

A claimant should be compensated for all the manifestations 
of a disability to the extent authorized under the 
regulations.  Rating personnel must consider the claimant's 
functional loss and clearly explain what role the claimant's 
assertions of pain played in the rating decision.  VAOPGCPREC 
09-98, August 14, 1998.  

A remand by the Court or the Board confers on a veteran (or 
other claimant) the right to compliance with the remand 
orders, as a matter of law, and the Secretary of Veterans 
Affairs has a concomitant duty to ensure compliance with the 
terms of a remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

"[T]he duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also, Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Furthermore, while the VA does have a duty to assist the 
veteran (appellant) in the development of a claim, that duty 
is not limitless.  In the normal course of events, it is the 
burden of the veteran (appellant) to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  

The veteran's service connected right posterior chest 
disability, currently characterized as tenderness of the 
trapezius and latissimus dorsi, has been rated by analogy 
under 38 C.F.R. § 4.73, Diagnostic Code 5399-5301 for muscle 
injuries.  By regulatory amendment effective June 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. §§ 4.47-4.54, 
4.55, 4.56, and 4.72.  See 62 Fed. Reg. 30237-240 (1997).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board 
notes that the RO has considered the veteran's claim for a 
compensable rating pursuant to both the old and the new 
criteria.  The Board will also consider the veteran's claim 
under all applicable criteria pursuant to Karnas.  However, 
in regard to the increased rating issue now on appeal, the 
new regulatory criteria did not in any significant way change 
the prior regulatory criteria.  Nonetheless, the Board will 
set forth the appropriate context for both the old and the 
new versions of the rating criteria.  

Certain portions of 38 C.F.R. § 4.56, specific to residuals 
of gunshot and shell fragment wounds, are not relevant in 
evaluating other muscle injuries, and need not (and will not) 
be discussed in detail herein.  Under the old version, 38 
C.F.R. § 4.56 provided that a slight (insignificant) 
disability is manifested by slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  There is 
no significant impairment of function.  38 C.F.R. § 4.56(a).

A moderate disability of muscles is characterized by signs of 
moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and definite weakness on 
comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of muscles is manifested by 
indications on palpation of moderate loss of deep muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance of muscle groups involved give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c).

With severe disability of muscles, there is medical evidence 
showing a severe injury to a muscle group manifested by 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups.  
Palpation would reveal moderate or extensive loss of deep 
fasciae or muscle substance, with soft or flabby muscles in 
the wound area.  Tests of strength, endurance compared with 
the sound side, or coordinated movements would show positive 
evidence of severe impairment of function.  Reaction of 
degeneration would not be present in electrical tests, but a 
diminished excitability to faradic current, compared with the 
sound side, may be present.  Visible or measured atrophy may 
be present, with adaptive contractions or the opposing groups 
of muscles, if present, indicating severity.  Adhesion of the 
scar to one of the long bones, scapula, pelvic bones, sacrum, 
or vertebra, with epithelial sealing over the bone without 
true skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type of muscle 
damage.  38 C.F.R. § 4.56(d).

Under the new version, 38 C.F.R. § 4.56 provides that: an 
open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal and 
that for VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  

The Board notes that the new version of 38 C.F.R. § 4.56 is 
otherwise basically the same as the old version.  
Additionally, the current provisions of 38 C.F.R. § 4.56(a) 
and (b) were formerly contained in 38 C.F.R. § 4.72, 
effective prior to June 3, 1997.  However, for the sake of 
clarity and in order to show that both versions have been 
fully considered by the Board, the Board will set forth the 
new version.

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles:  (i) Type of injury:  simple wound of muscle without 
debridement or infection; (ii) History and complaint:  
service department record of brief treatment and return to 
duty; healing with good functional results; no cardinal signs 
or symptoms of muscle disability as defined in paragraph (c) 
of this section; (iii) Objective findings:  minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; no 
impairment of function.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles, with some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles, with indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles, with adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles.

Diagnostic Code 5301 addresses impairment of Muscle Group I, 
which is responsible for upward rotation of the scapula and 
elevation of the arm above shoulder level.  The extrinsic 
muscles of the shoulder girdle involved include:  (1) the 
trapezius; (2) the levator scapulae; and (3) the serratus 
magnus.  Slight disability of muscle group I of either the 
dominant or non-dominant arm is noncompensable.  Moderate 
disability of muscle group I of either the dominant or non-
dominant arm warrants a 10 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5301.  

Muscle Group II is responsible for depression of the arm from 
vertical overhead to hanging at the side (1, 2); or downward 
rotation of the scapula (3, 4).  Extrinsic muscles of the 
shoulder girdle involved include:  (1) the pectoralis major 
II (costosternal); the latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle is 
included with the latissimus dorsi); (3) the pectoralis 
minor; and (4) the rhomboid.  Slight disability of muscle 
group II of either the dominant or non-dominant arm is 
noncompensable.  Moderate disability of muscle group II of 
either the dominant or non-dominant arm warrants a 20 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5302.  

The veteran's disability may also be rated under Diagnostic 
Code 5024 which pertains to tenosynovitis.  Tenosynovitis is 
rated based on limitation of motion of the affected part, as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  The 20 percent and 10 percent 
ratings available under Diagnostic Code 5003 based on X-ray 
findings of arthritis will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
including Note 2.  Limitation of motion of either arm at the 
shoulder level is assigned a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Full range of 
motion of the shoulder is measured from 0 degrees to 180 
degrees in forward elevation (flexion), 0 degrees to 180 
degrees in abduction, 0 degrees to 90 degrees in external 
rotation, and 0 degrees to 90 degrees in internal rotation.  
38 C.F.R. § 4.71, Plate I.  

Initially, the Board notes that, contrary to the veteran's 
representative's assertions in his informal hearing 
presentation, there has been no Bernard, supra violation.  
The Board finds that the veteran has been given adequate 
notice of the need to submit evidence and of the necessity to 
report for scheduled examinations.  In a February 1998 letter 
to the veteran, the RO informed her that she would be 
scheduled for an examination and that it was important for 
her to be present for the examination.  The RO also requested 
that she provide the names and addresses of health care 
providers who had treated her for the disability at issue.  
No response was received from the veteran.  The Columbia VAMC 
also provided adequate notice by letter which informed the 
veteran of the date and time for her to report for an 
examination.  The letter included a phone number for her to 
use if she was unable to attend the scheduled examination for 
any reason; and she was again informed of the importance of 
her presence at the examination.  There is no indication in 
the record that the veteran failed to receive these notices 
in a timely manner.  As noted above, the duty to assist is 
not a one-way street and it is not limitless.  See Wood, 
Olson, supra.  The veteran has failed to report for several 
scheduled examinations during the course of her appeal.  She 
also failed to respond to requests to provide information.  
She was informed of the importance of her cooperation in 
securing evidence in support of her claim.  As such, the 
Board concludes that the duty to assist mandated by 
38 U.S.C.A. § 5107 has been met.  The Board further concludes 
that the RO has properly complied with the terms of the  
January 1998 remand request and that another remand pursuant 
to Stegall, supra, for the purpose of scheduling the veteran 
for another examination is not warranted.  

Next, the Board notes that the veteran's claim is an original 
compensation claim.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  Under 38 C.F.R. § 3.655(b), when a claimant fails to 
report for an examination, the claim shall be rated based on 
the evidence of record.  While the veteran was not 
specifically advised of this particular regulation, the Board 
finds that she is not prejudiced by its application at this 
time.  As indicated above, the veteran was adequately 
informed of the importance of reporting to examinations and 
providing information to obtain evidence in support of her 
claim.  Furthermore, it is reasonable to assume that a claim 
will be rated based on the evidence of record if the veteran 
fails to provide any additional evidence as requested. 

The Board finds that the veteran's service connected right 
posterior chest disability is manifested by slight tenderness 
over the trapezius and latissimus dorsi muscles and/or by 
rhomboiditis.  Based on the clinical evidence of record and 
the veteran's contentions, the Board concludes that a 
compensable rating is not warranted.  There is no objective 
indication in the record that the veteran has any limitation 
of motion of the shoulder, even with consideration of the 
factor of pain.  As such, the Board finds that a compensable 
rating under Diagnostic Code 5201 is not warranted.  See 
38 C.F.R. § 4.7, DeLuca, supra.  A compensable rating is also 
not warranted under Diagnostic Code 5003 because the notes 
included with that code specifically preclude the award of a 
10 or 20 percent rating for conditions listed under 
diagnostic codes 5013 to 5024 (which encompasses 
tenosynovitis).  While it may be argued that the veteran has 
some demonstrable limitation of motion which was not reported 
on the examinations in April 1996 and June 1997, the Board 
notes that evidence of painful motion, if such exists, is 
missing only because the veteran has failed to report for 
scheduled examinations which were specifically requested to 
obtain this information.  Under the governing regulation, 
38 C.F.R. § 3.655(b), the disability must now be rated on the 
evidence that is of record.  

The Board finds that the veteran's disability is more closely 
analogous to disability involving Muscle Group II, and 
therefore, should be rated under Diagnostic Code 5302.  
Nonetheless, the Board finds that a compensable rating is not 
warranted.  The veteran's symptoms and complaints are 
consistent with a finding of no more than slight disability 
of Muscle Group II, which warrants a noncompensable rating 
under Code 5302.  There is no indication that the veteran has 
any fascial defect or atrophy of the impaired muscles.  There 
is no indication of definite weakness on comparative tests.  
Additionally, it is not shown that she has any significant 
impairment of function.  The veteran reported that she self-
treated the condition and no recent medical records document 
any additional treatment or complaints.  As such, the Board 
concludes that the veteran's disability may not be considered 
moderate under Diagnostic Code 5302.  The preponderance of 
the evidence is against the veteran's claim for a compensable 
rating.  Findings sufficient to warrant a compensable rating 
are not shown at any point in the appellate period.  Hence, 
the matter of staged ratings is, likewise, not for 
consideration.  See Fenderson, supra.


ORDER

A compensable rating for disability of the right posterior 
chest  is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

